Citation Nr: 0532565	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2003 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in pertinent part denied service 
connection for lumbar spine disability.  Appeal to the Board 
was perfected.  As addressed in the remand discussion below, 
the Board has listed on the title page the issue of 
entitlement to service connection for erectile dysfunction 
for procedural purposes only.

The Board notes that, in statements received at the Board in 
December 2004, the veteran makes two statements that appear 
to be intended as a claim to reopen the previous denial of 
entitlement to service connection for hemorrhoids.  This 
issue is REFERRED to the RO for appropriate action.

The Board finds that further evidentiary development is 
needed.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on their part.


REMAND

I.	Service Connection for Erectile Dysfunction

In an October 2004 rating decision, the RO denied entitlement 
to service connection for erectile dysfunction.  The veteran 
was so informed by a letter dated October 15, 2004.  The 
veteran submitted a timely NOD filed at the RO in November 
2004, noting that he wanted to appeal the decision.  The 
record before the Board, however, does not show that the RO 
has issued a Statement of the Case (SOC) concerning this 
issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  Consequently, this 
matter is remanded to the RO for issuance of an SOC.

II.	Service Connection for Lumbar Spine Disability

The veteran contends that he injured his back while at Fort 
Polk, Louisiana and re-injured it while serving in Korea.  
See Statements in Support of Claim dated October 2002; 
November 2002.  He reports that his lower back problems are 
getting worse and he cannot lift or bend over.  See September 
2003 NOD.  His service medical records reflect he fell down a 
set of stairs in January 1967.  A January 16, 1967 
radiographic report indicates that an x-ray of the cervical 
spine was negative except for a cervical rib on the right, 
and an x-ray of the thoracic spine indicated no evidence of 
fracture.  The following day, he was reexamined and was 
diagnosed with contusion, multiple secondary trauma.   He was 
later seen for complaint of lumbar back pain and was 
diagnosed with back strain.  See January 24, 1967 health 
record.  It does not appear that an x-ray examination was 
conducted of the lumbar spine.  

In pertinent part, the veteran's postservice medical records 
reflect that he was seen following a motor vehicle accident 
in March 2002 by Dr. Stephen J. Flood and Dr. John Masse, 
D.C.  Although the veteran denied any prior problems with his 
back, Dr. Flood noted that the lower back almost certainly 
had pre-existing x-ray changes.  See July 2002 history and 
physical report.  Dr. Masse noted that an x-ray of the lumbar 
area indicated an old condition at the L5 level-Grade II 
spondylolisthesis.  See June 2003 letter.  These reports 
indicate that in addition to any back injury caused by the 
motor vehicle accident, the veteran sustained prior lumbar 
back trauma, evident upon x-ray of the region.  Subsequent 
magnetic resonance imaging (MRI) of the lumbar spine in 
August 2002 demonstrated desiccation of all lumbar discs.  A 
central modic 1 disc was noted as L3-4; a modic 1 which 
bulges to the right was noted at L4-5.  He also remarked on 
some left neuro canal and central canal narrowing.  In 
addition to the desiccation noted at L5-S1, grade 1 
anterolisthesis for 5 on 1 was noted.  See August 2002 office 
exam report.

Dr. Bruce Knox also reviewed the lumbar spine MRI.  As to L5 
on S1, Dr. Knox noted that he suspected pars defects, and 
noted some disc bulging or pseudo bulging related to 
listhesis, with some bilateral neural canal compromise.  See 
August 2002 radiology report.

Review of the claims folder indicates that the veteran has 
not been afforded a VA examination during the current appeal.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4) (2005).

In light of the foregoing, the Board finds that fundamental 
fairness to the veteran warrants a VA compensation and 
pension (C&P) examination specifically designed to elicit an 
opinion on etiology, or medical causation, as to the claimed 
lumbar spine disability.  

Further review of the record reveals that the veteran is in 
receipt of disability payments from the Social Security 
Administration (SSA), but the medical and legal documents 
pertinent to the application for benefits have not been 
associated with the claims folder.  The Board is required to 
obtain these records prior to any further adjudication.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

This claim is REMANDED to the RO via the AMC for the 
following actions:

1.  The RO should obtain all medical and 
legal documents pertaining to the 
veteran's application for SSA disability 
benefits.

2.  The RO should obtain complete VA 
clinic records since October 2004.

3.  The veteran should be afforded VA 
examination for the purpose of 
determining the nature and etiology of 
any currently manifested lumbar spine 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review.  The examiner 
should provide opinion on the following 
questions:

		(a) What is the diagnosis, or 
diagnoses, of current disability of the 
lumbar spine; 
		(b) Which of the diagnoses (if any) 
represents an acquired disorder and which 
(if any) represents a 
congenital/developmental disorder; 
		(c) Indicate whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any acquired lumbar spine disability is 
the result of injury during active 
service and/or had its onset in service; 
and 
		(d) If a congenital/developmental 
disorder is present, is it clear and 
unmistakable that such disability did not 
undergo a permanent increase in severity 
in service that was beyond the natural 
progress of the disorder?

4.  The veteran should be given an SOC 
concerning the October 2004 denial of 
entitlement to service connection for 
erectile dysfunction.  He should be 
informed that a timely substantive appeal 
must be filed to perfect his appeal as to 
this issue.

5.  Following completion of the foregoing 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental SOC (SSOC).  
The appellant and his representative 
should be allowed an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 
 
